Citation Nr: 0303434	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  01-03 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for left facial nerve paralysis claimed to 
be the result of treatment at a VA medical facility from 
November 1995 to January 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and son-in-law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
September 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). The veteran testified at a video 
conference hearing in August 2001, before the undersigned 
Board member.  

In January 2002, the Board remanded the case for further 
development.  It has now returned to the Board.


FINDINGS OF FACT

1.  There is no evidence that the veteran's left facial nerve 
paralysis is the result of carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the part of VA in furnishing the veteran's treatment from 
November 1995 to January 1996.  

2.  The veteran's left facial nerve paralysis was a 
reasonably foreseeable event of the veteran's surgery.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for left facial nerve 
paralysis claimed to be the result of treatment at a VA 
medical facility from November 1995 to January 1996 have not 
been met.  38 U.S.C.A. § 1151 (West Supp. 2002); 38 C.F.R. 
§ 3.358 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Provisions of 38 U.S.C.A. § 1151 Claim 

The veteran contends that he has left facial nerve paralysis 
due to treatment he received at the Bay Pines, Florida, VA 
Medical Center from November 1995 to January 1996.  He 
maintains that during his surgery for removal of cancer of 
the mouth, tongue and neck, his physician severed the seventh 
facial nerve, resulting in paralysis of the left side of his 
face.  

Initially, the Board notes that the statutory criteria 
applicable to claims for benefits under the provisions of 38 
U.S.C.A. § 1151, underwent a significant revision effective 
October 1, 1997, for claims filed on or after that date.  
Here, the veteran's request for benefits under § 1151 was 
filed and received in October 1998; thus, this claim must be 
decided under the current, post-October 1, 1997, version of 
38 U.S.C.A. § 1151.

The current provisions of 38 U.S.C.A. § 1151 provide, in 
pertinent part, that compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and - (1) 
the disability or death was caused by hospital care, medical 
or surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was--  (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or  (B) an event not reasonably foreseeable.  38 U.S.C.A. § 
1151 (West Supp. 2002).  

Thus, under the new law, a claim for benefits under the 
provisions of 38 U.S.C.A. 
§ 1151 must be supported by medical evidence of additional 
disability from VA hospitalization, or medical or surgical 
treatment, the results of which were not reasonably 
foreseeable.  See Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993); Ross v. Derwinski, 3 Vet. App. 141, 144 (1992).  In 
the alternative, it must be shown that there is additional 
disability due to VA treatment that was careless, negligent, 
or otherwise administered in some degree of error as set 
forth above.  

The veteran was seen by his private dentist after complaining 
of a sore of the left mouth.  He was seen at Bay Pines VA 
Medical Center in August 1995 and underwent a punch biopsy 
which revealed squamous cell cancer of the tongue and floor 
of the mouth.  The veteran signed a consent form for surgery 
in November 1995 indicating, in pertinent part, that he was 
counseled as to the nature of the procedure, attendant risks 
involved, and expected results.  

In November 1995, he underwent excision of the left 
retromalar trigone tumor, left hemiglossectomy, bilateral 
neck dissections, partial mandibulectomy, multiple dental 
extractions, and tracheotomy.  In December 1995, he underwent 
closure of the left neck fistula with tongue flap and left 
pectoralis myocutaneous flap to the left neck fistula.  It 
was noted that following his initial surgery, his facial 
nerve on the left was paralyzed.  He was subsequently 
discharged home with self care in January 1996.  

The veteran testified at a video conference hearing before 
the undersigned in August 2001.  His son-in-law also provided 
testimony at this hearing.  He stated that he was diagnosed 
with cancer at the Bay Pines, VA Medical Center in 
August 1995.  His surgery was scheduled and performed in 
November 1995.  He related that his physician told him that 
he had cancer, but did not discuss any possible residual 
effects or complications.  He testified that he did sign an 
informed consent.  He stated that he was not told that facial 
paralysis was a residual of the surgery and he was only told 
that he needed surgery, radiation and chemotherapy.  He 
indicated that he may have to have all three if the surgery 
did not get all of the cancer.  The veteran stated that he 
was told after surgery that he did not have to have radiation 
or chemotherapy because the surgery removed all of the 
cancer.  He related that his physician told him a day after 
surgery that everything went well, he was able to get all of 
the cancer, but that he accidentally severed the seventh 
facial nerve on the left.  The veteran's son-in-law testified 
that he was in the room at the time of the physician's 
statement to the veteran and that he heard the physician tell 
the veteran about severing the left facial nerve.  The 
veteran testified that the physician did not tell him about 
the possibility of left facial nerve paralysis prior to 
surgery and that he spoke with his physician and the nursing 
staff, and they related that they would not get involved in 
his case at this time.  

In October 2002, the veteran underwent a VA examination.  It 
was noted that the veteran was diagnosed with left tongue and 
floor of the mouth squamous cell carcinoma in November 1995, 
and underwent extensive surgery to resect the cancer.  He had 
additional surgery in November 1995, and in December 1995, he 
had closure of the left neck fistula with tongue flap.  He 
stated that he developed facial palsy after the initial 
surgery to resect the tumor, and he stated that he talked to 
his doctor and his doctor told him about this.  He did not 
require any radiation or chemotherapy treatment after 
surgery, and he stated that he had not had any recurrence of 
the cancer, which means that he has been free of cancer 
recurrence for approximately seven years.  The examiner 
indicated that in terms of risk factors for the cancer that 
the veteran had, was a history of alcohol abuse.  As for the 
facial palsy, the veteran complained of twitching his left 
eye.  He stated that he felt numb on the left side of the 
face, although the facial nerve is a motor nerve.  He did not 
relate any treatment received for facial nerve palsy.  
Physical examination revealed the veteran was alert and 
oriented and in no pain or acute respiratory distress.  
Inspection of the head and facial area showed the status-post 
extensive surgery he had, especially on the left side of the 
face and neck, and the extensive scarring in that location as 
well as the scar from the flap taken from the anterior chest 
wall on the left side.  There was significant tissue loss in 
the left mandibular area of the neck on the left side, again 
as a result of the radical resection in that area.  As far as 
the oral cavity, there was a significant amount of tissue 
loss, especially on the soft palate on the left side, and 
extensive deformity as a result of the extensive surgery he 
had.  As far as the face and facial nerve, he appeared to 
have mild facial palsy of the left seventh nerve.  This was 
demonstrated by mild shifting of the mouth angle to the right 
upon smiling or showing the teeth.  As far as closure of the 
left eyelid, this did not seem to be a problem and there was 
no evidence of any ulceration or dryness of the left eye.  
The examiner stated that he did notice occasional twitching 
of the left eye, but overall, the closure of the left eye 
appeared to be not much remarkable when compared to the 
right.  There were less forehead wrinkles on the left side 
than the right when the veteran looked upward, but the 
difference was mild to moderate.  The examiner stated that 
the veteran did appear to have difficulty in speaking as his 
speech was not always clear and understood, but this appeared 
to be related to the extensive tissue loss and scarring as 
the result of the surgery.  The assessment was facial palsy, 
mild, this was likely to be secondary to the extensive 
surgery the veteran had to resect the cancer of the floor of 
the mouth.  The examiner stated that it was his opinion that 
the complication of the facial palsy was a reasonably 
foreseeable complication of that extensive surgery, and he 
did not think that it indicated the lack of proper skills.  
The examiner stated that the veteran had a deadly and 
difficult type of cancer of the left tongue and floor of the 
mouth.  This required extensive and aggressive surgical 
intervention with a lot of tissue debridement and resection 
in the location of the facial nerve area.  He also indicated 
that the veteran appeared to have benefited from the 
extensive procedure as he had been cancer-free for seven 
years without the need for chemotherapy or radiation 
treatment.  The veteran's facial palsy appeared to be of mild 
to moderate degree.  

In this case, the veteran maintains that the VA examiner 
severed the left seventh facial nerve, which resulted in left 
facial nerve palsy.  He also asserts that this has resulted 
in disability to him for which he should be compensated.  The 
veteran claims that the VA physician who told him that he 
accidentally severed his left seventh facial nerve, nor any 
of the nursing staff who treated him, now wants to get 
involved.  Unfortunately, the veteran's statement of what the 
physician told him is hearsay and does not constitute 
competent medical evidence of a nexus.  Graves v. Brown, 8 
Vet. App. 522 (1996).  Additionally, the only medical opinion 
of record, is the October 2002 VA medical opinion, which 
indicates, in pertinent part, that the veteran's left facial 
palsy was reasonably foreseeable in light of the extensive 
nature of his surgery, and that it did not indicate lacking 
in proper skills.  There is no evidence of record that the VA 
examiner who performed the veteran's extensive surgery caused 
left seventh nerve palsy due to carelessness, negligence, 
lack of proper skill, error in judgment or similar fault, and 
therefore, compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for left facial nerve paralysis claimed to 
be the result of treatment at a VA medical facility from 
November 1995 to January 1996, is not warranted.  

II.  VCAA Considerations

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002), which became effective on 
November 9, 2000.  The VCAA redefines VA's duty to assist, 
enhances the duty to notify claimants about information and 
evidence necessary to substantiate a claim, and eliminates 
the requirement that a claim be well grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was specifically 
notified of the provisions of the VCAA.  He received notice 
via letter of March 2001, and again in June 2002.  These 
notices from the RO informed the veteran of what assistance 
VA would provide, what was needed from him, and the time 
limits associated with his claim.  Various notices and 
communications -- such as the rating decision, statement of 
the case and supplement thereto - have informed the veteran 
of the applicable laws and regulations needed to substantiate 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran has also had the opportunity to testify at a 
hearing regarding his claim.  He testified at a video 
conference hearing in August 2001.  He was afforded 
additional VA examination, and underwent that examination 
with resulting opinion, in October 2002.  He indicated that 
he had no additional evidence to submit in November 2002, and 
the record does not indicate the presence of additional, 
pertinent records that have not been obtained.  Therefore, 
the Board finds that VA has complied with all obligations to 
inform the veteran of the applicable laws and regulations and 
with all duties to assist the veteran in the development of 
the issues discussed above.  Thus, a remand for further 
technical compliance with the provisions of the VCAA is not 
necessary.  


ORDER

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for left facial nerve paralysis claimed to be the 
result of treatment at a VA medical facility from 
November 1995 to January 1996, are denied.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

